Citation Nr: 1241648	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-46 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, including as secondary to service-connected chondromalacia patella of the bilateral knees with degenerative joint disease (DJD), and if so, whether service connection is warranted.

2.  Entitlement to a disability rating in excess of 30 percent for a service-connected depressive disorder.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefits sought on appeal.

The Veteran additionally initiated an appeal with respect to claims of entitlement to service connection for a right hip condition, a left hip condition, a hallux valgus deformity of the right first toe, metatarsalgia, a bilateral leg condition, bilateral hearing loss, and tinnitus, and claims of entitlement to increased disability ratings for chondromalacia patella of the bilateral knees with DJD by filing a November 2008 notice of disagreement with respect to the September 2008 rating decision which also considered these claims.  However, following the issuance of the November 2009 statement of the case, he specifically narrowed his appeal down to the three issues currently listed on appeal herein in his November 2009 VA Form 9.  

Although the RO denied a prior TDIU claim in an October 2006 rating decision, and although the Veteran did not appeal that determination, the Veteran has since raised a new claim of entitlement to TDIU.  A claim for TDIU, even if previously and finally denied, constitutes a new claim and was thus properly adjudicated on the merits in the September 2008 rating decision.  Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disability, on the merits, entitlement to a disability rating in excess of 30 percent for service-connected depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a lumbar spine muscle strain, including as secondary to chondromalacia patella of the bilateral knees with DJD, in a rating decision dated in September 2005, and confirmed the denial of that claim, in a subsequent April 2006 rating decision.  The Veteran did not appeal that determination.

2.  The evidence received since the April 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that finally denied the Veteran's claim of entitlement to service connection for a lumbar spine muscle strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  Evidence received since the April 2006 rating decision that finally denied the Veteran's claim of entitlement to service connection for a lumbar spine muscle strain is new and material, and the claim of entitlement to service connection for lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to Reopen the Service Connection Claims

The Veteran filed a petition to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability in December 2007.  In the September 2008 rating decision, the RO declined to reopen the Veteran's claim, citing a lack of new and material evidence sufficient to reopen the claim.  Irrespective of what the RO decided concerning whether there is new and material evidence to reopen this claim, the Board must make this threshold preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to consider the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

The Veteran's original claim for entitlement to service connection for a lumbar spine muscle strain, to include as secondary to his service-connected knee disabilities, was denied by an RO rating decision in September 2005.  In an October 2005 statement, the Veteran expressed a desire to have the RO reconsider the denial of that claim.  The RO then reconsidered and denied the claim on its underlying merits in the April 2006 rating decision.  The Veteran was notified of the April 2006 decision and of his appellate rights by a letter dated May 2, 2006.  He did not appeal.  Moreover, no additional evidence relevant to his claimed lumbar spine claim was physically or constructively associated with the claims file within one year of the April 2006 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the April 2006 rating decision is final based on the evidence of record at the time of that decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the prior final April 2006 rating decision, the evidence of record included the following:  the Veteran's service treatment records (STRs); VA treatment records dated from March 1985 to October 2005; VA orthopedic examinations of his knees dated in November 1982, June 1985, January 1996, and January 1998; a VA orthopedic examination of his knees and back dated in August 2005, a VA mental disorders examination also dated in August 2005; and the Veteran's October 2005 statement.  

Relevant evidence obtained since the April 2006 rating decision includes the following:  VA treatment records dated from January 2007 to January 2011, revealing ongoing complaints of low back pain; records associated with the Veteran's application for disability benefits administered by the Social Security Administration (SSA), also revealing ongoing complaints of low back pain; and the transcript from the Veteran's September 2011 Board hearing, revealing his contentions that not only has he suffered from back pain associated with his service-connected knee disability, but he also sustained a back injury during his service which may also be the root cause of his current lumbar spine disability and, in which case, would also be aggravated by his service-connected knee disabilities.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117-121.  At the time of the April 2006 rating decision, the evidence of record did not clearly suggest that the Veteran's in-service back injury may have caused or contributed to his current back disability.  Moreover, the record lacked a detailed description from the Veteran with respect to how his knee disabilities contributed to his low back pain.  More importantly, evidence received since the prior April 2006 denial of this claim did not raise the contention that the Veteran's claimed back disability if not caused by, may have been aggravated by his bilateral knee disability.  Therefore, the Board concludes that this evidence is new and material and that the Veteran's claim of entitlement to service connection for a lumbar spine disability, including as secondary to his service-connected bilateral knee disabilities, is reopened.  However, because further development is required with respect to this claim, the Board is remanding the claim rather than adjudicating the claim at this time.

As a result of its decision to grant the Veteran's petition to reopen his claim of entitlement to service connection for a lumbar spine disability, including as secondary to service-connected chondromalacia patella of the bilateral knees with DJD, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), with respect to his petition to reopen this claim, cannot be considered prejudicial to the Veteran.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability, including as secondary to service-connected chondromalacia patella of the bilateral knees with DJD, is reopened.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for a lumbar spine disability, including as secondary to service-connected chondromalacia patella of the bilateral knees with DJD, on the merits, entitlement to a disability rating in excess of 30 percent for a service-connected depressive disorder, and entitlement to a TDIU.  Unfortunately, a remand is required with respect to these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

With respect to the Veteran's claim for service connection for a lumbar spine disability, two theories of entitlement are clearly raised by the Veteran's record.  Where his STRs plainly show that he suffered a back contusion due to trauma in July 1976, during his active service, the Board must consider the possibility that any current lumbar spine disability was incurred as a result of this in-service injury.  Moreover, the Veteran has regularly contended that his current low back disability was caused by or is a symptom of further progression of his service-connected bilateral knee disabilities.  Thus, the Board must also consider whether any current lumbar spine disability was caused by or aggravated by his bilateral knee disabilities.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

In connection with the Veteran's original claim for service connection for a lumbar spine disability, he was afforded a VA orthopedic examination in August 2005.  The examiner diagnosed a lumbar spine muscle strain and provided the opinion that this disability was less likely as not directly caused by his service-connected problems.  Unfortunately, the examiner did not provide an opinion with respect to whether the Veteran's lumbar spine disability was incurred during his service or as a result of an in-service disease, event, or injury.  Equally important, the examiner did not consider whether the Veteran's lumbar spine disability was aggravated by his service-connected bilateral knee disabilities.  For the reasons, the Board finds that the August 2005 VA examination was inadequate for determining the etiology of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the Board finds that this issue must be remanded in order for the Veteran to be afforded a new VA examination to obtain an adequate opinion regarding the nature and etiology of the Veteran's lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when there is insufficient evidence to decide a claim).

With respect to the Veteran's increased rating claim for his service-connected depressive disorder, the Board observes that more than four years have passed since the severity of that disability was last evaluated in March 2008.  Additionally, the Veteran reported during his August 2012 Board hearing that he has been experiencing more depression since time has gone on.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his depressive disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must also remand this claim to afford the Veteran the necessary VA examination.  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, with respect to the Veteran's TDIU claim, although this claim was most recently denied by the RO in the October 2006 rating decision, the Board observes that a medical opinion as to whether the Veteran's service-connected disabilities in the aggregate render him unable to secure or follow a substantially gainful occupation has not been obtained.  See McLendon, 20 Vet. App. 79 (the duty assist includes providing a VA examination when the record lacks sufficient evidence to decide the Veteran's claim).  In this regard, service connection is in effect for the Veteran's bilateral knee disabilities as well as for his depressive disorder.  While the March 2008 VA examiner opined that the Veteran would not be suited in his usual and customary occupation in construction and painting as a result of his bilateral knee disabilities, the examiner concluded that it would be questionable as to whether he would have success in a sedentary occupation in that he has pain and locking in his knees when he sits for any length of time.  Thus, not only was the examiner's opinion inconclusive, it did not also consider the effect of the Veteran's service-connected depressive disorder on his ability to gain and maintain a substantially gainful occupation.  Accordingly, on remand a VA examiner should be asked to render this necessary opinion.  Additionally, although service connection is not currently in effect for a lumbar spine disability, the examiner should additionally consider whether this disability has an effect on the Veteran's employability.

As this case is being remanded for the foregoing reasons, all outstanding VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment, and records of his VA care, dated since January 2011, have not been associated with the claims file.  Notably, the record additionally reveals that the Veteran had been undergoing vocational rehabilitation through VA.  Although the March 2011 supplemental statement of the case indicated that his vocational rehabilitation records had been obtained, they do not appear to have been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities on appeal from the VA Medical Center in Portland, Oregon, dated since January 2011.  Additionally, all records associated with the Veteran's vocational rehabilitation should be obtained.  All records received should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The VA examiner should diagnose and describe all lumbar spine disabilities found to be present, to include any lumbar muscle strain.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed lumbar spine disability, to include a lumbar muscle strain, had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury, including the incident noted in the Veteran's service treatment records where he suffered a back contusion due to trauma.

The examiner must additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability, to include a lumbar muscle strain, is proximately due to, the result of (caused by), or chronically aggravated (permanently made worse) by his service-connected chondromalacia patella of the bilateral knees with degenerative joint disease.  

The examiner must also provide an opinion as to whether the Veteran's current service-connected disabilities (i.e. depressive disorder and chondromalacia patella of the bilateral knees with degenerative joint disease) in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner should also consider whether additionally factoring in the Veteran's claimed lumbar spine disability together with his current service-connected disabilities would then render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all relevant medical and lay evidence of record, including the Veteran's contention relating to the onset of his lumbar spine disability.  

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected depressive disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss in detail the effect, if any, of the Veteran's depressive disorder on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities (i.e. depressive disorder and chondromalacia patella of the bilateral knees with degenerative joint disease) in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner should also consider whether additionally factoring in the Veteran's claimed lumbar spine disability together with his current service-connected disabilities would then render him unable to secure or follow a substantially gainful occupation.  

In rendering these opinions, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by other nonservice-connected disabilities are not to be considered.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


